Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered December 14, 1994, which denied plaintiff’s motion to vacate a default judgment dismissing his complaint, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in denying the motion to vacate the default judgment pursuant to CPLR 5015 (a) (1), since plaintiff failed to demonstrate a meritorious cause of action. The contract plaintiff signed was silent as to the duration of employment and did not place any limitation on the defendant employer’s right of termination, and it was therefore one of employment at-will (see, Sabetay v Sterling Drug, 69 NY2d 329, 333). The written contract precludes plaintiff from asserting the parol evidence of oral assurances of lifetime employment allegedly made by defendant (see, Diskin v Consolidated Edison Co., 135 AD2d 775, 777, lv denied 72 NY2d 802; Frishberg v Esprit de Corp., 778 F Supp 793, 802, affd 969 F2d 1042). Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.